IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40119
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN MANUEL FLORES,
TEODORA GARCIA-CANTU,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                    USDC No. CR-B-94-129-01 & 2
                        - - - - - - - - - -
                         November 30, 1995
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Codefendants Juan Manuel Flores and Teodoro Garcia-Cantu,

Jr., appeal their judgments of conviction for conspiracy to

possess with intent to distribute in excess of five kilograms of

cocaine (count one) and possession with intent to distribute

approximately 5,066 grams of cocaine (count two).   Flores argues

that the district court abused its discretion in denying his

motion for severance and that counsel was ineffective in urging

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-40119
                                 -2-

the motion for severance.   Garcia-Cantu argues that the evidence

was insufficient to prove beyond a reasonable doubt that he was

predisposed to engage in drug trafficking and that the prosecutor

made improper remarks during closing argument concerning the law

of entrapment that deprived him of substantial rights.

     We have reviewed the record, including the transcripts of

the trial, and find no reversible error.   The judgments of the

district court are AFFIRMED.